DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Schmitz (US 6,638,332) is considered to represent the closest prior art. Independent claim 1 has been amended to include the limitations from previous claim 2, which was indicated to be allowable in the previous office action (Non-Final Rejection mailed August 13, 2021). New independent claim 11 includes the limitations from previous claims 1 and 4. 
	In regard to independent claim 1, there is no teaching or suggestion in Schmitz for the venturi nozzle to be spread out in a comb-like fashion in the region of its end engaging in the filter element. Claims 3 – 10 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	In regard to independent claim 11, there is no teaching or suggestion in Schmitz for the venturi nozzle to have a choke point that is smaller in diameter than an inflow-side diameter and outflow-side diameter of the venturi nozzle. As shown in figures 1 and 2, the venturi nozzle narrows from its inflow-side, but then maintains the same diameter. Thus, there is no choke point with a smaller dimeter than the diameter at an outflow-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773